In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-22-00062-CV
     ___________________________

  IN THE INTEREST OF A.B., A CHILD



  On Appeal from the 325th District Court
          Tarrant County, Texas
      Trial Court No. 325-621544-17


   Before Kerr, Birdwell, and Bassel, JJ.
  Memorandum Opinion by Justice Bassel
                           MEMORANDUM OPINION

      Appellant Father appeals the termination of his parental rights to his child

A.B.1 See Tex. Fam. Code Ann. § 161.001(b)(1)(N), (O), (2).

      Father’s appointed appellate counsel has filed a brief asserting that Father’s

appeal is frivolous. See Anders v. California, 386 U.S. 738, 744–45, 87 S. Ct. 1396, 1400

(1967); see also In re K.M., 98 S.W.3d 774, 776–77 (Tex. App.—Fort Worth 2003, no

pet.) (holding that Anders procedures apply in parental-rights termination cases). The

brief meets the Anders requirements by presenting a professional evaluation of the

record and demonstrating why there are no arguable grounds to be advanced on

appeal. Father was provided with the opportunity to obtain a copy of the appellate

record and to file a pro se response. Neither he nor the Department of Family and

Protective Services has filed a response.

      When an Anders brief is filed, we must independently examine the appellate

record to determine if any arguable grounds for appeal exist. In re C.J., No. 02-18-

00219-CV, 2018 WL 4496240, at *1 (Tex. App.—Fort Worth Sept. 20, 2018, no pet.)

(mem. op.); see also Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays

v. State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). We also

consider the Anders brief itself and any pro se response. In re K.M., No. 02-18-00073-

CV, 2018 WL 3288591, at *10 (Tex. App.—Fort Worth July 5, 2018, pet. denied)

      1
        In a termination-of-parental-rights case, we use aliases for the names of the
children and their parents. See Tex. Fam. Code Ann. § 109.002(d); Tex. R. App. P.
9.8(b)(2).

                                            2
(mem. op.); see In re Schulman, 252 S.W.3d 403, 408–09 (Tex. Crim. App. 2008) (orig.

proceeding).

      We have carefully reviewed counsel’s brief and the appellate record. Finding

no reversible error, we agree with counsel that this appeal is without merit. See Bledsoe

v. State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005); In re D.D., 279 S.W.3d 849, 850

(Tex. App.—Dallas 2009, pet. denied).          Therefore, we affirm the trial court’s

judgment terminating Father’s parental rights to A.B.2

                                                      /s/ Dabney Bassel

                                                      Dabney Bassel
                                                      Justice

Delivered: June 9, 2022




      2
       Counsel remains appointed in this appeal through proceedings in the supreme
court unless otherwise relieved from his duties for good cause in accordance with
Family Code Section 107.016. See Tex. Fam. Code Ann. § 107.016; In re P.M., 520
S.W.3d 24, 27 (Tex. 2016).

                                           3